NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 17-1911
                                   ________________


                           UNITED STATES OF AMERICA;

                                             v.

                                    ANDREW CARR,

                                              Appellant
                                   ________________

                      Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                     (D.C. Criminal Action No. 2-15-cr-00455-001)
                     District Judge: Honorable Eduardo C. Robreno
                                   ________________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                 September 24, 2019


                  Before: McKEE, AMBRO, and ROTH, Circuit Judges

                            (Opinion filed: January 30, 2020)
                                  ________________

                                       OPINION*
                                   ________________

AMBRO, Circuit Judge




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Andy Carr is a skilled martial artist and a member of the Warlocks motorcycle

gang. He is also a methamphetamine addict who relapsed after decades of sobriety. He

eventually fell in with Philadelphia-area dealer Andre Trombetta. Months later the

Government charged him with conspiracy to distribute methamphetamine, in violation of

21 U.S.C. § 846, and with two counts of possession with intent to distribute, in violation

of 21 U.S.C. § 841.

       At trial, the Government presented testimony from several witnesses. The gist of

the Government’s case was this: As a martial artist who often wore his Warlocks jacket,

Carr cut an imposing figure, so Trombetta enlisted him as his “enforcer.” Carr would

accompany Trombetta on business, and, in exchange for collecting debts from

Trombetta’s customers, Carr received free meth. (There was also testimony that

Trombetta gave Carr a puppy.) Carr testified in his own defense and denied the charges.

Even though Trombetta openly referred to him as the “muscle” on their almost-daily

outings together, Carr maintained that it was all a joke; he was lousy at the job and no

one took him seriously.

       The jury returned a mixed verdict. It convicted Carr of conspiracy, acquitted him

on one of the counts for possession with intent to distribute, and hung on the other count

(which the Government then dismissed). At sentencing, the District Court rejected a

downward adjustment for Carr’s minor role in the conspiracy, and it added an

“obstruction-of-justice” enhancement based on what it found to be Carr’s perjury on the

witness stand.



                                             2
       On appeal, Carr challenges (1) the sufficiency of the evidence against him, (2) the

District Court’s “mitigating role” sentencing ruling, and (3) the “obstruction-of-justice”

enhancement.

       1. Sufficiency of Evidence. To prove a conspiracy under 21 U.S.C. § 846, the

Government must show the conspirators had a shared purpose and agreed to work toward

a common goal. United States v. Iglesias, 535 F.3d 150, 156 (3d Cir. 2008). Here, Carr

concedes that a conspiracy existed around Trombetta. He even concedes he bought meth

from Trombetta, accompanied the kingpin on business, and accepted free meth from him

whenever offered. Carr simply insists the evidence did not show he was part of

Trombetta’s conspiracy.

       There was ample evidence from which the jury could have concluded otherwise.

To begin, Trombetta testified that he hired Carr as his debt-collector “because he was a

scary character.” At one time Trombetta said of Carr, “Andy’s going to bust some heads

if they ain’t got the money . . . . Andy’s going to do what he was being paid to do.”

What is more, he testified that Carr agreed to the job of enforcer. No surprise, then, that

Trombetta was open with others about Carr’s role, including telling a customer that Carr

was “collecting his debts now and he was doing a good job at it.” As Trombetta told the

jury, “All the people that I had for bad debts, I would give them to Andy to go see.”

       With customer Pat Sordi, Carr resorted to violent threats. After Sordi brandished a

gun during a meeting, Carr told him that “if you ever pull a gun on me, pull a gun out

again around me, man, I’ll break your face.” He also left Sordi a hostile voicemail that

demonstrates his understanding of the conspiracy’s common purpose and goal.

                                             3
       Aside from debt collection, there was testimony that Carr accompanied Trombetta

to resupply meth from Trombetta’s wholesaler Romeo D’Aurizio. And Carr was caught

on a wiretap suggesting he was selling meth himself. (To repeat, however, he was not

convicted of possession with intent to distribute.)

       Carr’s overall defense is that Trombetta’s statements should be taken seriously,

not literally. Carr acknowledges hearing Trombetta tell Sordi he was Trombetta’s

“muscle,” but claims he “almost laughed” at the notion. In other words, the talk of Carr

being an enforcer was just bluster; no one actually bought it. He was a lousy collector

and never earned his promised 20% commission on debts he collected. In short, he was

simply an amusing diversion for a dealer looking for new ways to collect from his

customers.

       But Carr’s participation in the conspiracy hinges on his agreement to join, not on

his skill as a debt-collector. Even a bumbling “enforcer” can join a criminal conspiracy.

And while the jury didn’t have to conclude that Carr joined Trombetta’s conspiracy, there

was ample basis for it to do so. We affirm the District Court on this issue.

       2. “Mitigating Role” Adjustment. To determine whether to apply a “mitigating

role” sentencing reduction, a court considers several non-exhaustive factors, including the

defendant’s understanding of the scope of the crime, his participation in planning it, his

decision-making authority, and the benefits he derived from the crime. See U.S.S.C.

§ 3B1.2 cmt. n.3(C). Even a defendant who plays an “indispensable role” could see a

reduced sentence if he “is substantially less culpable than the average participant in the

criminal activity.” Id.

                                             4
       Here, the District Court denied a “mitigating role” adjustment based on the

testimony of Trombetta and Sordi that Carr “acted as a collector and enforcer for the drug

conspiracy.” Although the Court did not address each non-exhaustive factor separately,

its review easily passed muster. “At bottom, the sentencing judge need only ‘set forth

enough to satisfy the appellate court that he has considered the parties’ arguments and has

a reasoned basis for exercising his own legal decisionmaking authority.’” Chavez-Meza

v. United States, 138 S. Ct. 1959, 1964 (2018) (quoting Rita v. United States, 551 U.S.
338, 356 (2007)). That was done here.

       Finally, the Court did not commit clear error in its analysis of the facts. To be

sure, Carr did not have planning authority and arguably was a lousy enforcer. But he was

an imposing presence, constantly at Trombetta’s side for a period of months, and was

rewarded with free meth. It is hardly clear error to find that his role was not minor.

       3. Obstruction-of-Justice Enhancement. U.S.S.G. § 3C1.1 provides for a

sentencing enhancement if the defendant obstructs “the administration of justice.” This

rule specifically applies to perjury by the defendant on the witness stand. See U.S.S.G.

§ 3C1.1 cmt. n.4(B). Of course, “not every accused who testifies at trial and is convicted

will incur an enhanced sentence under § 3C1.1 for committing perjury.” United States v.

Dunnigan, 507 U.S. 87, 95 (1993). But “a defendant’s right to testify does not include a

right to commit perjury.” Id. at 96; see also United States v. Fiorelli, 133 F.3d 218, 221

(3d Cir. 1998) (noting that a “denial of guilt under oath” may “constitute[] perjury” for

purposes of the enhancement).



                                             5
       A defendant commits perjury for purposes of the enhancement “if [he] gives false

testimony concerning a material matter with the willful intent to provide false testimony,

rather than as a result of confusion, mistake, or faulty memory.” Dunnigan, 507 U.S. at

94. To apply the enhancement, then, a sentencing court must “make independent

findings necessary to establish a willful impediment to or obstruction of justice.” Id. at

95. “[I]t is preferable for a district court to address each element of the alleged perjury in

a separate and clear finding.” Id. But remand is not appropriate just because the court

“failed to engage in a ritualistic exercise and state the obvious for the record.” Fiorelli,
133 F.3d at 121.

       The District Court “credit[ed] the testimony of Trombetta and Sordi regarding [i]

[Carr’s] role as a collector, [ii] the threats [Carr] made to Sordi, and [iii] [Carr’s]

distributions of drugs.” Carr specifically denied each point on the witness stand, but the

Court found that his testimony was false and concerned a material matter. As such, Carr

had obstructed justice by committing perjury.

       This was not clear error. Trombetta and Sordi both testified that Carr was

Trombetta’s collector and enforcer, which Carr flatly denied. Trombetta and Sordi also

testified that Carr threatened Sordi, which Carr also denied. And Trombetta testified that

Carr sold his own meth. Carr denied this as well, and even though he was not convicted

of it at trial, the District Court did not clearly err in finding his testimony was false.

                                      *    *   *    *    *

       In this context, we affirm.



                                               6